DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 Claim Objections
Claim 41 is objected to because of the following informalities:
(line 7) “a diverter assembly” should be changed to “the diverter assembly”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 38, 39 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "wherein the diverter assembly defines a throughbore configured to permit passage of a riser joint therethrough during deployment or retrieval thereof" in lines 1-3.  It is unclear, based on the claim language, whether the riser joint is part of the riser in claim 29, or a separate component that passes through the diverter assembly, while the riser is connected to the diverter assembly.  Clarification is needed.
Claim 38 recites the limitation “a component for connecting the diverter assembly to a wellhead” in lines 1-2, whereas claim 37, which claim 38 depends from, recites the limitation “a riser connected to the diverter assembly” in line 8.  It has been held that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Clarification is needed.
Claim 45 recites the limitation “compensating for movement of a component mechanically associated with the diverter assembly during deployment or retrieval of the component between the offshore drilling rig and a wellhead, and/or during a hang-off scenario in which the component is disconnected from the wellhead” in lines 1-4, whereas claim 41, which claim 45 depends from, recites the limitation “a riser connected to the diverter assembly” in line 2.  It has been held that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Clarification is needed.
Claim 39 is rejected for being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 29-34 and 36-48 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments, filed 07/07/2022, with respect to the prior art rejection of claims 29-34 and 36-48 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679